Citation Nr: 1243758	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction, to include as due to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD, bipolar disorder, and erectile dysfunction. 

In April 2011, the Board denied the Veteran's claims.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court).  In April 2012, the Court remanded the claims for adjudication in accordance with a Joint Motion for Remand.

A hearing on these matters was held before the undersigned Acting Veterans Law Judge sitting at the RO on August 5, 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2012). See 38 U.S.C.A. § 7107(a)(2)(West 2002). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a psychiatric disorder related to his service.  He contends that while serving aboard the U.S.S. MOUNT HOOD (an ammunition ship) off the coast of Saudi Arabia, he was required to operate an M-14 and ordered to fire on three small fishing vessels, destroying all three vessels.  He has also reported that while in service, he witnessed a shipmate lose a limb.

In March 2009, the Joint Services Records Research Center (JSRRC) confirmed that the U.S.S. MOUNT HOOD deployed to the Western Pacific/Indian Ocean in December 1990.  The 1991 command history noted that the ship entered the Imminent Danger Zone/Desert Storm in January 1991.  However, the provided history did not document the Veteran's allegation that the U.S.S. MOUNT HOOD fired on and/or destroyed three fishing vessels. 

The Veteran's service treatment records reflect that he denied experiencing depression, excessive worry, and nervous trouble of any sort on the reports of medical history forms prepared in conjunction with his June 1987 entrance examination and October 1991 separation examination.  In fact, psychiatric evaluations conducted at the Veteran's entrance into service and separation from service were normal.  

On December 2010 VA examination, the examiner thoroughly reviewed the claims file and performed a psychiatric evaluation of the Veteran.  The examiner diagnosed the Veteran with polysubstance dependence in remission, adjustment disorder with depressed mood, and personality disorder, not otherwise specified.  The examiner noted that while the Veteran's reported stressors were upsetting and distressing to recall, he indicated that the stressors did not meet the DSM-IV stressor criterion.  The examiner noted that instead the Veteran's symptoms were most likely reflective entirely of a severe personality disorder, which may be a reflection of early loss and abuse in childhood.  The examiner reported that while there were multiple diagnoses of bipolar disorder, he found no evidence of elevated mood, hypomania, or mania and all symptoms of irritability could be fully accounted for by a severe personality disorder and/or active polysubstance abuse. 

However, the examiner did not rectify his finding that the Veteran did not suffer from bipolar disorder with the record.  Specifically, a July 2008 individual psychotherapy note revealed the Veteran's report that he would have episodes of one or two days with high energy, fast speech, and decreased sleep,  followed by episodes of down energy and depressed mood.  In September 2008, psychological testing revealed a personality disorder, with evidence of depression and anxiety.  However, it was also noted that overall, there was a mixed diagnostic picture that demonstrated very significant emotional instability consistent with a "cyclical mood disorder" and traits associated with a cluster B personality disorder, probably borderline.  An October 2008 record of ongoing diagnosis, by the Veteran's treating psychiatrist, lists diagnoses of bipolar disorder, not otherwise specified, PTSD, alcohol dependence/abuse in partial remission, and borderline personality disorder.  

In January 2011, the Veteran submitted a letter from his treating physician and therapist at VA. The examiners stated that they had reviewed the Veteran's records and opined that there was a nexus between the Veteran's active duty experience and his disability of today, and that the trauma the Veteran suffered during military service more than not contributed to and aggravated his disabling psychiatric condition. The letter did not specify any psychiatric diagnoses.

In this case, it remains unclear as to whether the Veteran currently meets the criteria for a diagnosis of bipolar disorder and, if he does, whether his bipolar disorder is related to his service experiences.  

Moreover, the examiner should comment as to whether the Veteran had a personality disorder while in service, and, if so, whether there was an additional mental disability that was superimposed upon the in-service personality disorder.  38 C.F.R. §§ 4.9; 4.127 (2012).

Since the award of service connection for an acquired psychiatric disorder could impact the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as due to an acquired psychiatric disorder, currently on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, (1998).  The Veteran's mental disorders examination should also offer an opinion as to whether the Veteran's erectile dysfunction is the result of any diagnosed psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2012). Expedited handling is requested.) 

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.   The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the July 2008, September 2008, October 2008, and January 2011 treatment records referenced above.  The VA examiner should address all pertinent in-service and post-service evidence obtained in accordance with this remand and any lay assertions regarding a continuity of psychiatric symptoms since service.  The examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities, to specifically include whether the Veteran suffers from bipolar disorder, and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  Discuss whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed acquired psychiatric disorder, including bipolar disorder, was caused or aggravated beyond its natural progression by any aspect of the Veteran's active service.

c)  With regard to the diagnosis of a personality disorder, comment on whether it is at least as likely as not (50 percent or more probability) that the Veteran had a personality disorder during active service and, if so, whether a separate acquired psychiatric disorder was superimposed on that personality disorder in service.

d)  State whether the Veteran currently suffers from erectile dysfunction and if so, state whether it is at least as likely as not (50 percent or more probability) that the Veteran suffers from this condition as a result of any diagnosed psychiatric disorder.

After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)`(2012).

